Case 3:21-cv-00268-MMD-WGC Document 6-2 Filed 06/18/21 Page 1 of 4




                     EXHIBIT 2




                     EXHIBIT 2
DocuSign Envelope ID: FE6C0836-1B28-4FEB-A707-A16FA59CA20E
                    Case 3:21-cv-00268-MMD-WGC Document 6-2 Filed 06/18/21 Page 2 of 4



                 1 THE O’MARA LAW FIRM, P.C.                          THE DIGUISEPPE LAW FIRM, P.C.
                   DAVID C. OMARA                                     RAYMOND M. DIGUISEPPE*
                 2 (Nevada Bar No. 8599)                              4320 Southport-Supply Road
                   311 East Liberty Street                            Suite 300
                 3 Reno, NV 89501                                     Southport, NC 28461
                   P: (775) 323-1321                                  P: 910-713-8804
                 4 F: (775) 323-4082                                  E: law.rmd@gmail.com
                   E: david@omaralaw.net
                 5
                   FIREARMS POLICY COALITION
                 6 ADAM KRAUT*
                   WILLIAM SACK*
                 7 1215 K Street, 17th Floor
                   Sacramento, CA 95814
                 8 P: (916) 596-3492
                   E: akraut@fpclaw.org
                 9 E: wsack@fpclaw.org
               10 Attorneys for Plaintiff

               11                              UNITED STATES DISTRICT COURT
                                                    DISTRICT OF NEVADA
               12
                     ROGER PALMER, et al.,                            Case No.: 3:21-cv-00268
               13
                                                      Plaintiffs,
               14            v.

               15 STEPHEN SISOLAK, in his official
                  capacity as Governor of Nevada, et al.,
               16
                                        Defendants.
               17

               18                                  DECLARATION OF CHAD MOXLEY

               19            I, Chad Moxley, am competent to state and declare the following based on my personal

               20 knowledge:

               21            1.      I am is a resident of Douglas County, Nevada.

               22            2.      I am a responsible, peaceable citizen not disqualified from exercising my right to

               23 possess firearms and ammunition.

               24            3.      I am a retired firefighter.

               25            4.      I am a member of Plaintiff FPC.

               26            5.      I currently hold a valid Federal Firearms License (“FFL”) and a Nevada Concealed

               27 Carry Permit.

               28            6.      I conduct sales of firearms and constituent firearm parts at local gun shows through my



                                                                    -1-
DocuSign Envelope ID: FE6C0836-1B28-4FEB-A707-A16FA59CA20E
                     Case 3:21-cv-00268-MMD-WGC Document 6-2 Filed 06/18/21 Page 3 of 4



                 1 sole proprietorship, Strategic Supplies, in compliance with all applicable state and federal laws and

                 2 regulations.

                 3           7.      On average, I attend two gun shows per month and sell between five and forty

                 4 unfinished receiver kits that would fall within the new definition of and prohibition against the sale of

                 5 unserialized “unfinished receivers” under Sections 3 and 3.5 of the new Nevada’s Ban.

                 6           8.      Before the enactment of Nevada’s Ban, I had already planned and made arrangements

                 7 to attend at least six more gun shows before the end of the year, at which I would have otherwise

                 8 made available for sale and sold firearm components now prohibited from commercial sale under the

                 9 Ban.
               10            9.      I desire to continue making available for sale and would make available for sale to
               11 ordinary law-abiding citizens the unserialized firearms component parts and other NFOs targeted by

               12 Nevada’s Ban, but I am now prohibited from doing so under Section 3.5’s ban against any such sales

               13 or transfers.

               14            10.     Based on this threat of criminal prosecution by and through the Nevada Ban that
               15 Defendants are actively enforcing, I am now abstaining from and must continue to abstain from any

               16 attempt to sell or transfer any “unfinished frames or receivers” (and all other NFOs that fall within

               17 this broad definition) to any ordinary, law-abiding citizen. Consequently, I am forced to suffer lost

               18 sales, revenue, and goodwill in my business, and my would-be consumers are concomitantly denied

               19 the ability to acquire from me such constituent firearms components in the exercise of their right to

               20 self-manufacture firearms for self-defense and other lawful purposes.

               21            11.     Further, I lawfully own and possess multiple firearms, both handguns and rifles, that I
               22 previously self-manufactured lawfully with unserialized component parts, including Polymer80 kits,

               23 precursor AR-15 lower receivers, and/or other NFOs, one or more of which would fall within the new

               24 definition of and prohibition against unserialized “unfinished frames or receivers” under Section 3 of

               25 Nevada’s Ban. Because these firearms were self-manufactured, the completed firearms themselves

               26 lack necessarily lack “a serial number issued by a firearms importer or manufacturer,” thus falling

               27 within the Ban’s prohibition against all modern, operable unserialized firearms under Section 5 of AB

               28 286.


                                                                  -2-
DocuSign Envelope ID: FE6C0836-1B28-4FEB-A707-A16FA59CA20E
                     Case 3:21-cv-00268-MMD-WGC Document 6-2 Filed 06/18/21 Page 4 of 4



                 1           12.     My lawfully self-manufactured unserialized firearms are of a type commonly

                 2 possessed by law-abiding citizens for self-defense and other lawful purposes today, including

                 3 handguns.

                 4           13.     It is my understanding that I am mandated to dispossess myself of all unserialized

                 5 firearms I have self-built (or render them “permanently inoperable”) by January 1, 2022, or face

                 6 criminal prosecution under Sections 3 and 5 of AB 286.

                 7           14.     I desire to continue to own and possess my lawfully self-manufactured unserialized

                 8 firearm for self-defense and other lawful purposes, and not sell or otherwise dispose of them, but I

                 9 fear criminal sanction in light of the statutorily mandated dispossession established under Section 5 of
               10 Nevada’s Ban.

               11            15.     I also desire to self-manufacture additional operable firearms for self-defense and other
               12 lawful purposes. However, I am currently prohibited from self-manufacturing any operable

               13 unserialized firearms under Section 4, and I am prohibited from ever again possessing, purchasing,

               14 transporting, or receiving any such firearms under Section 5 any time on or after January 1, 2022.

               15            16.     Based on this threat of criminal prosecution by and through Nevada’s Ban that
               16 Defendants are actively enforcing and will continue to enforce, I am and has been prevented from

               17 acquiring, possessing, transporting, or receiving NFOs, and from self-manufacturing any additional

               18 operable firearms from NFOs, for personal self-defense and other lawful purposes.

               19            I, Chad Moxley, sole proprietor of Strategic Supplies, verify that I am a Plaintiff named in this
               20 action and declare, under penalty of perjury, all the information contained herein is true and correct to

               21 the best of my information, knowledge, and belief.

               22 Dated:           6/17/2021
                                                             By:
               23                                                                          CHAD MOXLEY
                                                                                              Plaintiff
               24

               25

               26

               27

               28


                                                                   -3-
